    Case 2:21-cv-06742-ODW-SP Document 4 Filed 09/03/21 Page 1 of 3 Page ID #:66

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          2:21-cv-06742-ODW (SP)                                          Date     September 3, 2021
 Title             DARRION LARRY ALEXANDER v. COUNTY OF LOS ANGELES




 Present: The                    Sheri Pym, United States Magistrate Judge
 Honorable
           Kimberly I. Carter                                    n/a                                 n/a
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Petitioner:                      Attorneys Present for Respondent:
                              n/a                                                     n/a
 Proceedings:                 (In Chambers) Order to Show Cause Why Petition Should Not Be
                              Dismissed for Lack of Jurisdiction Due to Failure to Challenge Custody
                              or Name a Proper Respondent

       On August 12, 2021, petitioner filed a Petition for Writ of Habeas Corpus by a
Person in State Custody under 28 U.S.C. § 2254. Petitioner challenges the County of Los
Angeles’s denial of his request for certain record. Petitioner asserts the following as
purported grounds for habeas relief: (1) the Superior Court abused its discretion and
violated due process in denying his petition for disclosure of a booking photograph; (2)
the Superior Court abused its discretion and violated due process in denying his petition
for disclosure of certain warrants; and (3) the California Supreme Court abused its
discretion and violated due process in refusing to consider his application for relief from
default on his petition for review.

       This court having reviewed the Petition, it appears the Petition is subject to
dismissal for lack of jurisdiction because the grounds asserted do not appear to raise
cognizable claims for federal habeas relief in that petitioner is not seeking release from
custody, and it is likely for this reason that he also has not named a proper respondent.
The court will not make a final determination regarding whether the federal Petition
should be dismissed, however, without giving petitioner an opportunity to address these
issues.

       Accordingly, the court hereby issues this Order to Show Cause why the Petition
should not be dismissed, and specifically orders petitioner to respond to the Order to
Show Cause in writing by no later than October 4, 2021. The court further directs
petitioner to review the information that follows, which provides additional explanation
as to why the federal Petition appears to be subject to dismissal and may assist petitioner
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 3
    Case 2:21-cv-06742-ODW-SP Document 4 Filed 09/03/21 Page 2 of 3 Page ID #:67

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       2:21-cv-06742-ODW (SP)                              Date   September 3, 2021
 Title          DARRION LARRY ALEXANDER v. COUNTY OF LOS ANGELES

in determining how to respond.

                                   No Challenge to Custody

       A state prisoner may bring a federal habeas petition “only on the ground that he is
in custody in violation of the Constitution or laws or treaties of the United States.” 28
U.S.C. § 2254(a). “[T]he essence of habeas corpus is an attack by a person in state
custody upon the legality of that custody, and . . . the traditional function of the writ is to
secure release from illegal custody.” Preiser v. Rodriguez, 411 U.S. 475, 484, 93 S. Ct.
1827, 36 L. Ed. 2d 439 (1973); Burnett v. Lampert, 432 F. 3d 996, 999 (9th Cir. 2005).
Put simply, this court lacks jurisdiction because petitioner is not claiming that he is in
custody in violation of the Constitution or other federal law. See Baily v. Hill, 599 F.3d
976, 979-82 (9th Cir. 2010) (§ 2254’s jurisdictional requirement includes that the habeas
challenge be to the lawfulness of petitioner’s custody); see also Maleng v. Cook, 490 U.S.
488, 490, 109 S. Ct. 1923, 104 L. Ed. 2d 540 (1989) (“in custody” requirement is
jurisdictional).

      Although petitioner is in custody, he is not challenging the legality of his custody.
Instead, he is challenging the denial of his petition for certain records, and the California
Supreme Court’s subsequent determination that he had defaulted on his petition for
review related to the denial of those records. This federal court lacks jurisdiction over
such a challenge.

                                    No Proper Respondent

       A habeas petition filed pursuant to 28 U.S.C. § 2254 by a petitioner who is
currently in custody under a state court judgment must name as respondent the state
officer who has custody of the petitioner. Rumsfeld v. Padilla, 542 U.S. 426, 434-35, 124
S. Ct. 2711, 159 L. Ed. 2d 513 (2004); 28 U.S.C. § 2242; Rule 2(a) of the Rules
Governing Section 2254 Cases in the United States District Courts (“If the petitioner is
currently in custody under a state-court judgment, the petition must name as respondent
the state officer who has custody.”). Thus, “[t]he default rule is that the proper
respondent is the warden of the facility where the prisoner is being held . . . .” Rumsfeld,
542 U.S. at 435; accord Stanley v. California Supreme Court, 21 F.3d 359, 360 (9th Cir.
1994) (as amended May 18, 1994) (the proper respondent to the habeas petition is
“typically . . . the warden of the facility in which the petitioner is incarcerated”). The
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                        Page 2 of 3
    Case 2:21-cv-06742-ODW-SP Document 4 Filed 09/03/21 Page 3 of 3 Page ID #:68

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       2:21-cv-06742-ODW (SP)                             Date   September 3, 2021
 Title          DARRION LARRY ALEXANDER v. COUNTY OF LOS ANGELES

Ninth Circuit has held that the “[f]ailure to name the correct respondent destroys personal
jurisdiction.” Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir. 1996) (as amended
May 8, 1996); see also Stanley, 21 F.3d at 360.

       Although it appears that petitioner is currently incarcerated at High Desert State
Prison, he does not name the warden of that institution as the respondent. Rather,
petitioner has named the County of Los Angeles as respondent. This makes sense in that
petitioner is challenging the county’s refusal to produce records to him, rather than
challenging anything related to his custody. But again, it is precisely because petitioner
is not raising a challenge to his custody that this court lacks jurisdiction over his
challenge.

                                     Petitioner’s Options

       If petitioner contends that he is in fact raising cognizable habeas challenges to his
custody and has named a proper respondent, he must clearly explain this in a written
response to this Order to Show Cause. Petitioner must file with the court a written
response to the Order to Show Cause on or before October 4, 2021. In his response to
the Order to Show Cause, petitioner may set forth any reasons he wishes to argue against
the dismissal of the action.

        Alternatively, petitioner may request a voluntary dismissal of this action without
prejudice pursuant to Federal Rule of Civil Procedure 41(a). A Notice of Dismissal
form is attached for petitioner’s convenience. The court advises petitioner, however,
that if petitioner should later attempt to again raise any dismissed claims in subsequent
habeas petition, those claims may be time-barred under the statute of limitations in 28
U.S.C. § 2244(d)(1) (“A 1-year period of limitation shall apply to an application for a
writ of habeas corpus by a person in custody pursuant to the judgment of a State court.”).
Such dismissal request must also be filed on or before October 4, 2021.

       The court warns petitioner that failure to timely file and serve a response as
directed in this Order will result in a recommendation that this action be dismissed
for lack of jurisdiction, for failure to prosecute, and/or for failure to obey court
orders.


CV-90 (06/04)                            CIVIL MINUTES - GENERAL                       Page 3 of 3
